Appellant was convicted for violating the liquor prohibition law which was in force in said county. *Page 366 
His penalty was assessed the lowest prescribed by law for the misdemeanor offense.
The purported statement of facts and bills of exception were all filed after the adjournment of the court at which the trial occurred, and there is no order authorizing this to be done. Under the statute and the many and uniform decisions of this court, the Assistant Attorney General's motion to strike out and not consider any of them must be, and is, sustained. In the absence of these, no question is raised, which can be reviewed on this appeal.
The judgment is, therefore, affirmed.
Affirmed.